Citation Nr: 1758234	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than May 9, 2011, for the grant of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Nicholas Parisi, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, granted entitlement to a TDIU, effective May 9, 2011.

The Veteran presented testimony before a decision review officer at the RO in March 2014.  A transcript of the hearing is of record.

In May 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In his August 2016 notice of disagreement and his September 2017 VA Form 9, the Veteran indicated that he was only appealing the issue of the effective date for the grant of TDIU.  He did not indicate that he wished to continue his appeal for an increased rating for posttraumatic stress disorder (PTSD).  Accordingly, the issue was not included in the August 2017 statement of the case or supplemental statement of the case nor was it certified for appeal in the October 2017 VA Form 8, and the Board finds that this issue is not on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  The Veteran's informal claim for TDIU was received on May 9, 2011; TDIU was awarded by the RO, effective May 9, 2011.  No formal claim was filed prior to that date.

2.  The Veteran was not unemployable solely due to his service-connected disabilities prior to May 9, 2011; thus it was not factually ascertainable that he was eligible for TDIU prior to this date.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 9, 2011, for the grant of a TDIU have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Analysis

The Veteran maintains that he is entitled to an effective date prior to May 9, 2011, for the assignment of a TDIU.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  With regard to claims for increased ratings and TDIU, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later, or the earliest date that it is factually ascertainable that an increase in disability occurred if a claim is received within one year of that date.  38 C.F.R. § 3.400(o) (2017). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The United States Court of Appeals for Veterans Claims has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2017).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), an extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2017).

The Veteran and his representative contend that the Veteran should have been awarded TDIU effective prior to May 9, 2011, because he claimed that he was unemployable as a result of his PTSD at the time he initially filed a claim for service connection for PTSD in March 1998.  He argues that as he has been granted service connection and a 70 percent rating for PTSD, effective March 13, 1998; his TDIU should also be effective March 13, 1998.

The Veteran filed his initial claim for service-connection for PTSD on March 13, 1998, arguing that he should be granted a 100 percent rating.  He did not explicitly indicate at that time that he was not able to work due to his PTSD.  The claim was denied in an October 1998 rating decision.  On May 9, 2011, he filed a new claim for service connection for PTSD, which was subsequently granted in an April 2012 rating decision.  A 30 percent rating was assigned, effective May 9, 2011.  The Veteran subsequently appealed the rating and effective date assigned for his PTSD, and reported that his PTSD rendered him unemployable.  See August 2012 notice of disagreement.  In February 2014, the Veteran filed a formal claim for TDIU, and reported that he was unable to work due to his PTSD, and that he last worked full-time in August 2011, and that his most recent employment was at Northshore Farms from 2007 to 2011.  See February 2014 TDIU application.  In a May 2014 rating decision, the RO granted a 50 percent rating for PTSD, effective March 13, 1998.  In accordance with the Board's May 2016 decision, in a May 2016 rating decision, the RO granted a 70 percent rating for PTSD, effective March 13, 1998.  In the July 2016 rating decision, the RO granted entitlement to a TDIU, effective May 9, 2011, the date the Veteran filed his current claim for service connection for PTSD, noting that although the exact date of the Veteran's unemployment was not ascertainable, as the evidence of record shows that he stopped working sometime in 2011, due to his service-connected PTSD, affording the Veteran the benefit of the doubt, an effective date of May 9, 2011 would be assigned.

The Veteran is currently assigned an initial 70 percent rating for his only service-connected disability, PTSD, effective March 13, 1998.  Thus, he meets the schedular criteria for TDIU as of March 13, 1998.  However, the evidence of record does not show that he met the requirements for assignment of a TDIU prior to May 9, 2011.  See 38 U.S.C. § 5110(a) and 38 C.F.R. §3.400.

In this regard, the Veteran was afforded a VA PTSD examination in October 1998.  He reported that he last worked in sales and repair about two years after his discharge from service, then had his own leather ship for another two years, a pizza store for another two years, and a bar for two years.  He then worked as a chef for several places, lasting in these jobs for as long as the job was available or eventually walking out of the job because he was unable to handle it.  He reported that he had not been able to hold onto a job for the past four to five years, and that he had not been able to maintain gainful employment for the past several years.  He also noted that his PTSD symptoms interfered with his functioning and he had difficulty getting along with others.

July 2010 VA mental health records reflect that the Veteran had not followed-up since 2003.  He presented as very anxious and depressed, with clear signs of PTSD.  The notes indicate that he had recently been evicted and was sleeping at a train station.  However, he did indicate that he was employed, as he reported that he was being singled out at work.  

A January 2011 VA psychiatric record reflects that the Veteran reported being irritable at the workplace, but he denied any homicidal or harmful ideation to coworkers.  He also reported that for the last 17 years (since approximately 1994), he had been working as a cook in a deli.

During his September 2011 VA PTSD examination, the Veteran reported that he had been fired four months earlier from his job at a supermarket.  He believed he was fired due to a longstanding disagreement with the supermarket owner.  The examiner opined that the Veteran's firing had a fifty/fifty probability of being associated with his PTSD.  

During his March 2014 Board hearing, the Veteran described events that led to him losing various jobs, and testified that he could not "handle the Oriental people."  He reported that his last job was at the Northshore Market for about 10-14 years.

The Veteran himself reported in his February 2014 TDIU application that he last worked full-time in 2011.  He also noted that he worked for his most recent employer full-time (40 hours per week) from 2007-2011.  The Board notes that as the Veteran testified during his Board hearing that he worked for Northshore Markets for 10-14 years, his employment from 2007-2011 was not his only stint of employment with the company.  Furthermore, although the Veteran reported during his October 1998 examination that he had not been able to maintain gainful employment for four or five years; he reported during VA treatment in 2010 that he was working (being singled out at work), and in 2011 that he had worked for the past 17 years (since approximately 1994) as a cook in a deli.  Based on the conflicting reports from the Veteran in the record of his employment history, the Board finds that his reports of not being able to work since 1998 are inconsistent with other evidence of record and, therefore, lack credibility.  Moreover, notwithstanding the Veteran's reports of difficulty with employment during the October 1998 examination, the examiner did not conclude that the Veteran was unemployable due to his PTSD.  Moreover, the first evidence of unemployability of record comes from the September 2011 VA examiner, who concluded that there was a fifty percent probability that the Veteran's PTSD symptoms played a role in his firing four months earlier, and in his inability to maintain future employment.  As there is no other competent evidence of record showing that the Veteran was precluded from obtaining gainful employment prior to May 9, 2011, the Board finds that an effective date earlier than May 9, 2011, for the grant of entitlement to a TDIU is not warranted.

The Veteran's agent argues that the Veteran earned below the poverty level for some years between 1998 and 2011, and that this is proof that he was not able to maintain gainful employment.  First of all, the Board notes that Social Security Administration (SSA) records reflect that the Veteran's annual income was above the poverty rate every year from 1998 to 2010, except 1999.  The Board finds that marginal employment for one year of the appeal period does not necessarily equate to an inability to maintain gainful employment, due to a service-connected disability.  Furthermore, although the agent argues that the Veteran earned below the poverty threshold during the appeal period for a family of three, which included him, his wife and his adult disabled daughter, there is no evidence showing that the Veteran's wife was not working during the years in question and did not contribute to the household income.  Therefore, this argument is not probative.  

More importantly, the Board notes that there are other factors that may have played a part in the Veteran not being able to find gainful employment during the years in question, outside of the effects of his service-connected disability.

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected PTSD.  In this case, the Veteran is competent to report symptoms such as irritability and stress, because this requires only personal knowledge as it comes to him through his senses.  See Layno 6 Vet. App. at 465.  Although his statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran was unemployable solely due to his service-connected PTSD prior to May 9, 2011. 

It is clear that, prior to May 9, 2011, the Veteran experienced some occupational impairment.  However, the record does not indicate that he was incapable of performing any type of work due to his service-connected psychiatric disability during this period.  No persuasive, competent medical evidence is of record to demonstrate that he was unable to obtain or maintain all forms of substantially gainful employment due to his service-connected PTSD alone.  

As noted, the effective date of award will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2017).  The Veteran contends that he has been claiming entitlement to TDIU since March 1998, when he filed his claim for service connection for PTSD.  His formal claim for TDIU was received by the RO in February 2014.  However, he filed his current claim for PTSD on May 9, 2011, which he later reported in an August 2012 statement, caused him to be unemployable.  See August 2012 notice of disagreement.  As the Veteran's May 9, 2011 claim for service connection for PTSD also implicitly included his argument that he was unemployable due to his PTSD, the Board finds that the May 9, 2011 claim for service connection is also an informal claim for TDIU.  Entitlement to TDIU arose between May and September 2011.  In this regard, the September 2011 VA examiner noted that the Veteran had been fired 4 months earlier (May 2011), due, at least in part, to his service-connected PTSD, and the Veteran reported in his February 2014 TDIU application that he last worked in 2011.  As such, TDIU was awarded effective May 9, 2011, the earliest date that it is factually ascertainable that the Veteran was unemployable due to his service-connected PTSD, and the date of his informal claim for TDIU.  The Board notes that even if the Veteran's argument that he claimed to be unemployable due to his PTSD in his March 1998 claim for service connection were accepted, entitlement to TDIU did not arise until years later, in May 2011.  As such, an effective date of March 1998 for TDIU would be precluded.  38 C.F.R. § 3.400(o)(1).  For these reasons, the Board finds that there is no basis upon which to justify granting an effective date earlier than May 9, 2011, for an award of TDIU.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o).

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to a TDIU prior to May 9, 2011, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


